Citation Nr: 1749932	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-00 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), insomnia with nightmares, and alcohol dependence.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney 


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel





INTRODUCTION

The Veteran served honorably on active duty from September 1990 to December 1994 in the United States Army. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

Although the Veteran submitted a claim for PTSD, the Board has recharacterized the issue as a claim for an acquired psychiatric disability, generally.  The Veteran cannot be required to know whether the symptoms he is claiming service connection for are related to PTSD or another psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran was scheduled for Board hearing in October 2016.  However, in a September 2016 statement, the Veteran withdrew his request.  38 C.F.R. § 20.704(e) (2017).

This matter was previously remanded by the Board in November 2016 to obtain records and to schedule the Veteran for a VA examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon review of the record, the Board finds that the issues must once again be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of his claim.




The Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.   

As noted in the introduction, the matter was previously remanded in November 2016 to obtain records and schedule a VA examination.  The Board finds that the AOJ did not comply with the remand instructions as an examination was not scheduled or performed.  


Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD, insomnia with nightmares, and alcohol dependence.

The claims file should be made available to the examiner for review in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following: 

* Is it at least as likely as not (probability of 50 percent or more) that the Veteran has a current acquired psychiatric disorder, to include PTSD, insomnia with nightmares, and alcohol dependence, which had its onset in service or is otherwise related to service?

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




